DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are presented for examination.
Responsive to communication filed on 6/11/2019.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  the final clause of each claim should be preceded by "and".  Appropriate correction is required.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the resolution is too low for the labels to be legible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.

Regarding claim(s) 1, it/they contain a reference to “VNFs’.” However, “VNF” is an acronym that has not been defined.  Furthermore, it cannot be determined whether use of “VNFs’” is a reference to the “virtual network functions” or a newly instantiated group of virtual network functions.  Claim(s) 2-8 depend on claim(s) 1; therefore, they are rejected for the same reasons. Appropriate action is required.

Regarding claim(s) 2, it/they contain a reference to “the required amount of computing resources and the ingress packet rate” However, these elements have not been defined; therefore, reference to them are indefinite.  Appropriate action is required.

The claims are generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Corrections throughout the claims are necessary to use articles prior to nouns to make clear whether they are new elements of claim or references to previously recited elements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed toward an "approach", which given it's broadest reasonable interpretation is not limited to a method or process.  Accordingly, the claims do not fall under one of the four categories of patent eligible subject matter.  Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halpern (US 10,419,530).

Regarding claim 1, Halpern teaches: An adaptive computing resource allocation approach for virtual network functions, comprising two steps as follows: 
Step 1: predicting VNFs' real-time computing resource requirements (col. 7:54-57, “The autoscale machine learning system 170 for a vNF 155 can predict when the amount of resources provisioned for the vNF 155 needs to be adjusted”); 
Step 2: reallocating computing resources based on VNFs' resource requirements (col. 7:55-65, “When an autoscale machine learning system 170 associated with a vNF 155 predicts that the amount of resources provisioned for the vNF 155 needs to be adjusted, the autoscale machine learning system 170 sends an autoscale request to the SFC resource optimization component 115”).
Halpern does not explicitly disclose reallocating computing resources based on resource requirements; however, a person having ordinary skill in the art would find it obvious to reallocate computing resources based on Halpern’s disclosure of sending an autoscale request.  

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halpern, as applied above, and further in view of Delp (US 5,996,013).

Regarding claim 3, Halpern does not teach, however, Delp discloses: the computing resource allocation approach comprises a direct allocation approach and an incremental approach (col. 1:60-67, “The controller increments a usage charge for the arrival process when a resource is allocated and decrements the usage charge at the end of use of the allocated resource”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the computing resource allocation approach comprises a direct allocation approach and an incremental approach, as taught by Delp, in the same way to computing resource allocation approach, as taught by Halpern. Both inventions are in the field of allocating resource in computing environments, and combining them would have predictably resulted in “resource allocation with guarantees for a plurality of arrival processes in a computer communications network system”, as indicated by Delp (col. 1:5-10).

Regarding claim 5, Delp discloses: the direct allocation approach is specifically to calculate a ratio of the computing resource requirement among each VNF, and allocating the total computing resources of the system to the VNFs according to the ratio (claim 11, “calculating a product of a ratio of said identified importance factor of said arrival process to the sum of the importance factors of all active arrival processes in the shared resource pool and a total amount of shared resources”).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halpern, as applied above, and further in view of Uniyal (US 9,489,242).

Regarding claim 6, Halpern does not teach, however, Uniyal discloses: the adaptive computing resource allocation approach uses an SMP VM (col. 2:34-40, “a symmetric multi-processing ( SMP) architecture implementing a plurality of virtual machines for implementing network function virtualization (NFV)”) and a multi-queue network card (col. 15:19-30, “communication interface 718 may be an integrated .
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the adaptive computing resource allocation approach uses an SMP VM and a multi-queue network card, as taught by Uniyal, in the same way to computing resource allocation approach, as taught by Halpern. Both inventions are in the field of scheduling tasks for execution in a computing environment, and combining them would have predictably resulted in a system that “improves response time for processes implementing routing algorithms in a network”, as indicated by Uniyal (col. 2:1-5).

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halpern, as applied above, and further in view of Dunn (US 9,135,596).

Regarding claim 7, Halpern does not teach, however, Dunn discloses: the underlying logic of the VMM scheduler is not modified, and an unbalanced computing resource allocation is realized by means of a task priority mechanism provided by the VMM scheduler (col. 7:4-19, “As in the unbalanced case of linear workflow, illustrated in FIG. 4, additional resources can be allocated to processing service requests to improve the balance of customer service organization 100 … service requests can be assigned a priority”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the underlying logic of the VMM scheduler is not modified, and an unbalanced computing resource allocation is realized by means of a task priority mechanism provided by the VMM scheduler, as taught by Dunn, in the same way to computing resource allocation approach, as taught by Halpern. Both inventions are in the field of allocating resources in a computing environment, and combining them would have predictably resulted in a system that “allocating resources in a service organization”, as indicated by Dunn (col. 1:7-9).

Regarding claim 8, Halpern discloses: by adjusting the priority of the underlying vCPU thread, the task obtains more or less computing resources, implementing the allocation of different amounts of computing resources to the upper-level VNF (col. 11:1-10, “the resource usage machine learning system 160 may suggest that the deep packet inspection service function should be provisioned 3 virtual CPUs (instead of the 2 virtual CPUs initially requested) and that the intrusion detection system service function should be provisioned 16 GB of memory (instead of the 8 GB of memory initially requested)”).

Allowable Subject Matter
The following is a statement of reasons for no prior art rejection of claims 2 and 4:  
Regarding claim 2, no reference or combination of references were uncovered that would anticipate or obviate the claimed offline profiling different types of VNFs to 
Regarding claim 4, no reference or combination of references were uncovered that would anticipate or obviate the claimed calculating a difference value between actual used computing resources and required computing resources of each VNF, to find out the VNF with the smallest difference value, as recited in the context of the claim as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JACOB D DASCOMB/Primary Examiner, Art Unit 2199